 

 

Exhibit 10.1

FORM OF PERFORMANCE SHARE UNIT AWARD AGREEMENT

PERFORMANCE SHARE UNIT AWARD AGREEMENT UNDER THE
ASBURY AUTOMOTIVE GROUP, INC. 2002 EQUITY INCENTIVE PLAN
dated as of October 23, 2006 between Asbury Automotive Group, Inc. (the
“Company”),
a Delaware corporation, and {NAME}.

This Performance Share Unit Award Agreement (the “Award Agreement”) sets forth
the terms and conditions of a target award of {X} performance compensation
shares (the “Award”) that are subject to the terms and conditions specified
herein (“Performance Awards”) and that are granted to you under the Asbury
Automotive Group, Inc. 2002 Equity Incentive Plan (the “Plan”).  This Award
provides you with the opportunity to earn, subject to the terms of this Award
Agreement, shares of the Company’s common stock, $0.01 par value (“Shares”).

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT.  BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE
OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.


SECTION 1.  DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AWARD AGREEMENT THAT
ARE NOT DEFINED IN THIS AWARD AGREEMENT HAVE THE MEANINGS AS USED OR DEFINED IN
THE PLAN.  AS USED IN THIS AWARD AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS SET FORTH BELOW:

“Cause” shall have the meaning set forth in any employment agreement then in
effect between you, on the one hand, and the Company or any of its Affiliates,
on the other hand, or, if not defined in any such agreement, “Cause” shall mean
a finding by the Committee of any of the following: (a) your being convicted of,
or entering a plea of nolo contendere to, any crime that constitutes a felony or
involves moral turpitude, (b) your gross negligence or serious misconduct
(including, without limitation, any criminal, fraudulent or dishonest conduct)
that is injurious to the Company or any of its Affiliates, (c) your material
breach of your employment or service contract with the Company or any of its
Affiliates, (d) your willful and continued failure to substantially perform your
duties with the Company and it’s Affiliates or (e) your material breach of a
material written policy of the Company, in each case (with respect to clauses
(b), (c), (d) and (e)) which is not corrected within 30 days after written
notice from the Company.  The determination of the existence of Cause shall be
made by the Committee in good faith.


--------------------------------------------------------------------------------




 

“Committee” shall mean the compensation committee of the Board, or such other
committee of the Board as may be designated by the Board to administer the Plan.

“Determination Date” means the date, as determined by the Committee, on which
the Committee determines whether and to what extent the Performance Goals with
respect to the Award have been achieved; provided that such date shall be no
later than March 15, 2009.

“Performance Commencement Date” means January 1, 2006.

“Performance Cycle” means calendar years 2006 through 2008.


SECTION 2.  (A)  PERFORMANCE-BASED RIGHT TO PAYMENT.  THE NUMBER OF SHARES THAT
SHALL BE ISSUED PURSUANT TO THE AWARD SHALL BE DETERMINED BASED ON THE COMPANY’S
ACHIEVEMENT OF PERFORMANCE GOALS AS SET FORTH ON EXHIBIT A.  ON THE
DETERMINATION DATE, THE COMMITTEE IN ITS SOLE DISCRETION SHALL DETERMINE WHETHER
AND TO WHAT EXTENT THE PERFORMANCE GOALS AS SET FORTH ON EXHIBIT A HAVE BEEN
ATTAINED.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 4 OF THIS AWARD AGREEMENT,
THE PAYMENT OF SHARES WITH RESPECT TO YOUR PERFORMANCE AWARDS IS CONTINGENT ON
THE ATTAINMENT OF THE PERFORMANCE GOALS AS SET FORTH ON EXHIBIT A.  ACCORDINGLY,
EXCEPT AS OTHERWISE PROVIDED IN SECTION 4 OF THIS AWARD AGREEMENT, YOU WILL NOT
BECOME ENTITLED TO PAYMENT WITH RESPECT TO THE PERFORMANCE AWARDS SUBJECT TO
THIS AWARD AGREEMENT UNLESS AND UNTIL THE COMMITTEE DETERMINES THAT THE
PERFORMANCE GOALS SET FORTH ON EXHIBIT A HAVE BEEN ATTAINED.  UPON SUCH
DETERMINATION BY THE COMMITTEE AND SUBJECT TO THE PROVISIONS OF THE PLAN AND
THIS AWARD AGREEMENT, YOU SHALL BE ENTITLED TO PAYMENT OF THAT PORTION OF THIS
AWARD AS CORRESPONDS TO THE PERFORMANCE GOALS ATTAINED (AS DETERMINED BY THE
COMMITTEE IN ITS SOLE DISCRETION) AS SET FORTH ON EXHIBIT A.  FURTHERMORE,
PURSUANT TO SECTION 3 (EXCEPT AS OTHERWISE PROVIDED THEREIN) AND EXCEPT AS
OTHERWISE PROVIDED IN SECTION 4 OF THIS AWARD AGREEMENT, IN ORDER TO BE ENTITLED
TO PAYMENT WITH RESPECT TO ANY PERFORMANCE AWARDS, YOU MUST BE EMPLOYED BY THE
COMPANY OR AN AFFILIATE ON THE PAYMENT DATE.


(B)  PAYMENT OF AWARD.  THE COMMITTEE SHALL DETERMINE THE DATE ON WHICH PAYMENTS
PURSUANT TO THIS AWARD AGREEMENT SHALL BE MADE (THE “PAYMENT DATE”); PROVIDED
THAT (I) THE PAYMENT DATE SHALL NOT BE ANY EARLIER THAN THE DETERMINATION DATE
AND (II) EXCEPT AS OTHERWISE PROVIDED IN SECTION 4(A)(II) OF THIS AWARD
AGREEMENT, THE PAYMENT DATE SHALL NOT BE EARLIER THAN JANUARY 1, 2009, AND NOT
LATER THAN MARCH 20, 2009.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 4 OF THIS
AWARD AGREEMENT, PAYMENTS MADE PURSUANT TO THIS AWARD AGREEMENT SHALL BE PAYABLE
IN SHARES.


SECTION 3.  FORFEITURE OF PERFORMANCE AWARDS.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 4 OF THIS AWARD AGREEMENT, IF YOUR EMPLOYMENT WITH THE COMPANY AND ITS
AFFILIATES TERMINATES PRIOR TO THE PAYMENT DATE, YOUR RIGHTS WITH RESPECT TO ANY
PERFORMANCE AWARDS AWARDED TO YOU PURSUANT TO THIS AWARD AGREEMENT SHALL



2


--------------------------------------------------------------------------------





 


IMMEDIATELY TERMINATE, AND YOU WILL BE ENTITLED TO NO PAYMENTS OR BENEFITS WITH
RESPECT THERETO, UNLESS THE COMMITTEE, AS PERMITTED PURSUANT TO THE TERMS OF THE
PLAN, DETERMINES IN ITS SOLE DISCRETION OTHERWISE (IN WHICH CASE ANY PAYMENT TO
BE MADE TO YOU PURSUANT TO THIS AWARD AGREEMENT WILL BE MADE TO YOU ON THE
PAYMENT DATE).


SECTION 4.  CHANGE OF CONTROL.  IN THE EVENT OF A CHANGE OF CONTROL AFTER THE
DATE OF THIS AWARD AGREEMENT, THE PROVISIONS OF THIS SECTION 4 SHALL APPLY.


(A)  TIMING OF PAYMENT.  IN THE EVENT OF A CHANGE OF CONTROL AFTER THE DATE OF
THIS AWARD AGREEMENT AND PRIOR TO THE PAYMENT DATE, TO THE EXTENT YOUR RIGHTS
WITH RESPECT TO PERFORMANCE AWARDS HAVE NOT PREVIOUSLY BEEN TERMINATED IN
CONNECTION WITH THE TERMINATION OF YOUR EMPLOYMENT WITH THE COMPANY AND ITS
AFFILIATES PRIOR TO SUCH CHANGE OF CONTROL, PAYMENTS MADE PURSUANT TO THIS AWARD
AGREEMENT:


(I)  SHALL BE PAID ON THE PAYMENT DATE, PROVIDED YOU REMAIN CONTINUOUSLY
EMPLOYED WITH THE COMPANY AND ITS AFFILIATES THROUGH THE PAYMENT DATE;


(II)  SHALL BE PAID PROMPTLY FOLLOWING THE DATE OF YOUR TERMINATION OF
EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES IF YOUR EMPLOYMENT IS
INVOLUNTARILY TERMINATED (OTHER THAN FOR CAUSE) BY THE COMPANY AND ITS
AFFILIATES FOLLOWING SUCH CHANGE OF CONTROL; OR


(III)  SHALL BE FORFEITED IF YOUR EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES
IS TERMINATED PRIOR TO THE PAYMENT DATE FOR ANY REASON OTHER THAN AN INVOLUNTARY
TERMINATION DESCRIBED IN THE PRECEDING CLAUSE (II).


(B)  FORM OF PAYMENT.  IF THE CHANGE OF CONTROL OCCURS PRIOR TO THE PAYMENT
DATE, ANY AMOUNT TO BE PAID UNDER THIS AWARD AGREEMENT SHALL BE PAID (AT SUCH
TIME AS DETERMINED IN ACCORDANCE WITH PARAGRAPH (A) ABOVE) IN EQUITY SECURITIES
OF THE SUCCESSOR CORPORATION (THE “ACQUIROR SECURITIES”) WITH THE NUMBER OF SUCH
ACQUIROR SECURITIES DETERMINED BY CALCULATING THE NUMBER OF SHARES EARNED UNDER
THIS AWARD AGREEMENT (AS DETERMINED IN ACCORDANCE WITH PARAGRAPH (C) BELOW) AND
CONVERTING SUCH SHARES ON THE SAME BASIS AS THE CONVERSION APPLICABLE TO HOLDERS
OF SHARES GENERALLY IN CONNECTION WITH THE CHANGE OF CONTROL; PROVIDED, HOWEVER,
THAT IF THE CONSIDERATION RECEIVED BY HOLDERS OF SHARES GENERALLY IN CONNECTION
WITH THE CHANGE OF CONTROL IS NOT SOLELY ACQUIROR SECURITIES, THE COMMITTEE MAY,
WITH THE CONSENT OF THE SUCCESSOR CORPORATION, PROVIDE THAT THE AMOUNT TO BE
PAID UNDER THIS AWARD AGREEMENT WILL BE SOLELY IN THE FORM OF ACQUIROR
SECURITIES EQUAL IN FAIR MARKET VALUE TO THE PER SHARE CONSIDERATION RECEIVED BY
HOLDERS OF SHARES GENERALLY IN CONNECTION WITH THE CHANGE OF CONTROL. 
NOTWITHSTANDING THE FOREGOING, THE SUCCESSOR CORPORATION MAY ELECT, NO LATER
THAN  90 DAYS FOLLOWING A CHANGE OF CONTROL (BUT IN NO EVENT LATER THAN THE
SCHEDULED PAYMENT DATE DETERMINED IN ACCORDANCE WITH PARAGRAPH (A) ABOVE), TO
SETTLE (AT SUCH TIME AS DETERMINED IN ACCORDANCE WITH PARAGRAPH (A) ABOVE) THE
PERFORMANCE AWARDS IN A LUMP-SUM CASH PAYMENT (IN LIEU OF SETTLING SUCH
PERFORMANCE AWARDS WITH ACQUIROR SECURITIES) IN AN AMOUNT EQUAL TO THE PRODUCT
OF (I) THE NUMBER OF SHARES EARNED UNDER THIS AWARD AGREEMENT (AS DETERMINED IN
ACCORDANCE WITH PARAGRAPH (C) BELOW) AND (II)

3


--------------------------------------------------------------------------------





 


THE FAIR MARKET VALUE PER SHARE AT THE TIME OF THE CHANGE OF CONTROL, AS
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT, IN
THE EVENT THE CONSIDERATION RECEIVED BY HOLDERS OF SHARES IN CONNECTION WITH THE
CHANGE OF CONTROL IS PAID SOLELY IN CASH, THE SUCCESSOR CORPORATION SHALL BE
DEEMED TO HAVE MADE SUCH ELECTION AS OF THE TIME OF SUCH CHANGE OF CONTROL.


(C)  DETERMINATION OF PERFORMANCE RESULTS.  (I)  IF THE CHANGE OF CONTROL OCCURS
PRIOR TO THE FIRST ANNIVERSARY OF THE PERFORMANCE COMMENCEMENT DATE, THE
PERFORMANCE GOALS SET FORTH ON EXHIBIT A SHALL BE DEEMED TO HAVE BEEN SATISFIED
AT THE TARGET LEVEL.


(II)  IF THE CHANGE OF CONTROL OCCURS ON OR FOLLOWING THE FIRST ANNIVERSARY OF
THE PERFORMANCE COMMENCEMENT DATE AND PRIOR TO THE THIRD ANNIVERSARY OF THE
PERFORMANCE COMMENCEMENT DATE, IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL, THE
COMMITTEE IN ITS SOLE DISCRETION SHALL DETERMINE WHETHER AND TO WHAT EXTENT THE
PERFORMANCE GOALS AS SET FORTH ON EXHIBIT A HAVE BEEN ATTAINED AS OF SUCH CHANGE
OF CONTROL.  FOR PURPOSES OF THIS CLAUSE (II), THE COMMITTEE SHALL DETERMINE THE
PERFORMANCE RESULTS FOR (A) ANY COMPLETED YEAR IN THE PERFORMANCE CYCLE AND (B)
ANY YEAR IN THE PERFORMANCE CYCLE WHICH IS NOT FULLY COMPLETED AS OF THE CHANGE
OF CONTROL BUT IN WHICH AT LEAST SIX FULL MONTHS HAVE ELAPSED PRIOR TO THE
CHANGE OF CONTROL (COLLECTIVELY, THE “COMPLETED YEARS”).  FOR ANY COMPLETED YEAR
THAT DOES NOT CONSIST OF A FULL TWELVE MONTHS, THE COMMITTEE IN ITS SOLE
DISCRETION SHALL DETERMINE WHETHER AND TO WHAT EXTENT THE PERFORMANCE GOALS AS
SET FORTH ON EXHIBIT A HAVE BEEN ATTAINED FOR SUCH YEAR ON AN ANNUALIZED BASIS.

(A)  IF THERE IS ONLY ONE COMPLETED YEAR PRIOR TO THE CHANGE OF CONTROL, THE
POINTS ACHIEVED DURING THE COMPLETED YEARS SHALL BE MULTIPLIED BY THREE FOR
PURPOSES OF DETERMINING THE LEVEL OF ACHIEVEMENT ON THE CUMULATIVE THREE-YEAR
POINT SCALE SET FORTH ON EXHIBIT A.

(B)  IF THERE ARE ONLY TWO COMPLETED YEARS PRIOR TO THE CHANGE OF CONTROL, THE
POINTS ACHIEVED DURING THE COMPLETED YEARS SHALL BE MULTIPLIED BY 1.5 FOR
PURPOSES OF DETERMINING THE LEVEL OF ACHIEVEMENT ON THE CUMULATIVE THREE-YEAR
POINT SCALE SET FORTH ON EXHIBIT A.

(C)  IF THERE ARE THREE COMPLETED YEARS PRIOR TO THE CHANGE OF CONTROL, THE
POINTS ACHIEVED DURING THE COMPLETED YEARS SHALL BE MULTIPLIED BY 1.0 FOR
PURPOSES OF DETERMINING THE LEVEL OF ACHIEVEMENT ON THE CUMULATIVE THREE-YEAR
POINT SCALE SET FORTH ON EXHIBIT A.


SECTION 5.  GRANT SUBJECT TO PLAN PROVISIONS.  THIS AWARD IS MADE PURSUANT TO
THE PLAN, THE TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE, AND IN ALL
RESPECTS SHALL BE INTERPRETED IN ACCORDANCE WITH THE PLAN.  THE GRANT AND TERMS
OF THIS AWARD ARE SUBJECT TO THE PROVISIONS OF THE PLAN AND TO INTERPRETATIONS,
REGULATIONS AND DETERMINATIONS CONCERNING THE PLAN ESTABLISHED FROM TIME TO TIME
BY THE COMMITTEE IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN, INCLUDING, BUT
NOT LIMITED TO, PROVISIONS

4


--------------------------------------------------------------------------------





 


PERTAINING TO (A) RIGHTS AND OBLIGATIONS WITH RESPECT TO WITHHOLDING TAXES,
(B) THE REGISTRATION, QUALIFICATION OR LISTING OF THE COMPANY’S SHARES,
(C) CAPITAL OR OTHER CHANGES OF THE COMPANY AND (D) OTHER REQUIREMENTS OF
APPLICABLE LAW.  THE COMMITTEE SHALL HAVE THE AUTHORITY TO INTERPRET AND
CONSTRUE THIS AWARD PURSUANT TO THE TERMS OF THE PLAN, AND ITS DECISIONS SHALL
BE CONCLUSIVE AS TO ANY QUESTIONS ARISING HEREUNDER.  THIS AWARD IS GRANTED
PURSUANT TO SECTION 6(E) OF THE PLAN AND SHALL NOT BE DEEMED A “PERFORMANCE
COMPENSATION AWARD” FOR PURPOSES OF SECTION 6(G) OF THE PLAN.  THIS AWARD,
NEVERTHELESS, SHALL BE SUBJECT TO THE TERMS OF SECTION 6(G); PROVIDED, HOWEVER,
THAT ACTIONS OTHERWISE REQUIRED TO BE TAKEN DURING THE FIRST 90 DAYS OF THE
PERFORMANCE PERIOD MAY BE TAKEN FOLLOWING SUCH 90-DAY PERIOD FOR PURPOSES OF
THIS AWARD.  NOTWITHSTANDING THE PROVISIONS OF SECTION 6(G)(VI)(D) OF THE PLAN,
THE COMMITTEE SHALL NOT EXERCISE THE USE OF NEGATIVE DISCRETION AUTHORIZED UNDER
SECTION 6(G)(VI)(D) OF THE PLAN TO REDUCE OR ELIMINATE THE AMOUNT OF THE
PERFORMANCE AWARD EARNED UNDER THE TERMS OF THIS AWARD AGREEMENT (IT BEING
UNDERSTOOD THAT THE DETERMINATION OF THE ATTAINMENT OF THE PERFORMANCE GOALS AS
SET FORTH ON EXHIBIT A SHALL BE IN THE SOLE DISCRETION OF THE COMMITTEE AND
SHALL NOT BE DEEMED TO BE A REDUCTION OR ELIMINATION OF THE PERFORMANCE AWARD
FOR THIS PURPOSE).


SECTION 6.  NO RIGHTS AS A SHAREHOLDER.  YOU SHALL NOT HAVE ANY RIGHTS OR
PRIVILEGES OF A SHAREHOLDER WITH RESPECT TO THE PERFORMANCE AWARDS SUBJECT TO
THIS AWARD AGREEMENT UNLESS AND UNTIL CERTIFICATES REPRESENTING SHARES ARE
ACTUALLY ISSUED AND DELIVERED TO YOU OR YOUR LEGAL REPRESENTATIVE IN SETTLEMENT
OF THIS AWARD.


SECTION 7.  NO EMPLOYMENT OR OTHER RIGHTS.  THE GRANT OF THIS AWARD SHALL NOT
CONFER UPON YOU ANY RIGHT TO BE RETAINED AS A DIRECTOR, OFFICER OR EMPLOYEE OF
OR TO THE COMPANY OR ANY OF ITS AFFILIATES AND SHALL NOT INTERFERE IN ANY WAY
WITH THE RIGHT OF THE COMPANY AND ITS AFFILIATES TO TERMINATE YOUR EMPLOYMENT OR
SERVICE AT ANY TIME.  THE RIGHT OF THE COMPANY AND ITS AFFILIATES TO TERMINATE
AT WILL YOUR EMPLOYMENT OR SERVICE AT ANY TIME FOR ANY REASON, FREE FROM ANY
LIABILITY OR ANY CLAIM UNDER THE PLAN OR THIS AWARD AGREEMENT, IS SPECIFICALLY
RESERVED UNLESS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR IN THIS AWARD
AGREEMENT.


SECTION 8.  NON-TRANSFERABILITY OF PERFORMANCE AWARDS.  YOUR RIGHTS AND
INTERESTS UNDER THIS AWARD AGREEMENT MAY NOT BE ASSIGNED, ALIENATED, PLEDGED,
ATTACHED, SOLD OR OTHERWISE TRANSFERRED OR ENCUMBERED BY YOU EXCEPT, IN THE
EVENT OF YOUR DEATH, BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, AND ANY
SUCH PURPORTED ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR
ENCUMBRANCE SHALL BE VOID AND UNENFORCEABLE AGAINST THE COMPANY OR ANY
AFFILIATE; PROVIDED THAT THE DESIGNATION OF A BENEFICIARY SHALL NOT CONSTITUTE
AN ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE.

5


--------------------------------------------------------------------------------




 


SECTION 9.  SUCCESSORS AND ASSIGNS OF THE COMPANY.  THE TERMS AND CONDITIONS OF
THIS AWARD AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE
COMPANY AND ITS SUCCESSORS AND ASSIGNS.


SECTION 10.  TAXES, CONSENTS, STOP TRANSFER ORDERS AND LEGENDS.  (A)  TAXES. 
THE DELIVERY OF SHARES PURSUANT TO SECTION 2(B) (OR ANY CASH PAYMENT MADE
PURSUANT TO SECTION 4) IS CONDITIONED ON SATISFACTION OF ANY APPLICABLE
WITHHOLDING TAXES IN ACCORDANCE WITH SECTION 9(D) OF THE PLAN.  YOU ARE SOLELY
RESPONSIBLE AND LIABLE FOR THE SATISFACTION OF ALL TAXES AND PENALTIES THAT MAY
ARISE IN CONNECTION WITH THIS AWARD (INCLUDING ANY TAXES ARISING UNDER SECTION
409A OF THE CODE), AND THE COMPANY SHALL NOT HAVE ANY OBLIGATION TO INDEMNIFY OR
OTHERWISE HOLD YOU HARMLESS FROM ANY OR ALL OF SUCH TAXES.  THE COMMITTEE SHALL
HAVE THE DISCRETION TO UNILATERALLY MODIFY THIS AWARD IN A MANNER (I) THAT IT IN
GOOD FAITH BELIEVES CONFORMS WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE
AND (II) FOR ANY DISTRIBUTION EVENT THAT COULD BE EXPECTED TO VIOLATE
SECTION 409A OF THE CODE, IN ORDER TO MAKE THE DISTRIBUTION ONLY UPON A
“PERMISSIBLE DISTRIBUTION EVENT” WITHIN THE MEANING OF SECTION 409A OF THE CODE
(AS DETERMINED BY THE COMMITTEE IN GOOD FAITH).  THE COMMITTEE SHALL HAVE THE
SOLE DISCRETION TO INTERPRET THE REQUIREMENTS OF THE CODE, INCLUDING
SECTION 409A, FOR PURPOSES OF THE PLAN AND THIS AWARD.


(B)  CONSENTS.  YOUR RIGHTS IN RESPECT OF PERFORMANCE AWARDS ARE CONDITIONED ON
THE RECEIPT TO THE FULL SATISFACTION OF THE COMMITTEE OF (I) ANY REQUIRED
CONSENTS THAT THE COMMITTEE MAY DETERMINE TO BE NECESSARY OR ADVISABLE
(INCLUDING, WITHOUT LIMITATION, YOUR CONSENTING TO THE COMPANY’S SUPPLYING TO
ANY THIRD PARTY RECORDKEEPER OF THE PLAN SUCH PERSONAL INFORMATION AS THE
COMMITTEE DEEMS ADVISABLE TO ADMINISTER THE PLAN) AND (II) YOUR MAKING OR
ENTERING INTO SUCH WRITTEN REPRESENTATIONS, WARRANTIES AND AGREEMENTS IN
CONNECTION WITH THE ACQUISITION OF ANY SHARES PURSUANT TO THIS AWARD AS THE
COMMITTEE MAY REQUEST IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS OR THIS
AWARD.


(C)  STOP TRANSFER ORDERS AND LEGENDS.  ALL CERTIFICATES FOR SHARES OR OTHER
SECURITIES OF THE COMPANY OR ANY AFFILIATE DELIVERED UNDER THE PLAN PURSUANT TO
THIS AWARD SHALL BE SUBJECT TO SUCH STOP TRANSFER ORDERS AND OTHER RESTRICTIONS
AS THE COMMITTEE MAY DEEM ADVISABLE UNDER THE PLAN OR THE RULES, REGULATIONS,
AND OTHER REQUIREMENTS OF THE SEC, ANY STOCK EXCHANGE UPON WHICH SUCH SHARES OR
OTHER SECURITIES ARE THEN LISTED, AND ANY FEDERAL OR STATE LAWS, AND THE
COMMITTEE MAY CAUSE A LEGEND OR LEGENDS TO BE PUT ON ANY SUCH CERTIFICATES TO
MAKE APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.


SECTION 11.  COMMITTEE DISCRETION.  THE COMMITTEE SHALL HAVE FULL AND PLENARY
DISCRETION WITH RESPECT TO ANY ACTIONS TO BE TAKEN OR DETERMINATIONS TO BE MADE
IN CONNECTION WITH THIS AWARD AGREEMENT, AND ITS DETERMINATIONS SHALL BE FINAL,
BINDING AND CONCLUSIVE.

6


--------------------------------------------------------------------------------




 


SECTION 12.  CONFIDENTIALITY.  YOU HEREBY AGREE TO KEEP CONFIDENTIAL, AND TO NOT
DISCLOSE TO ANYONE, THE EXISTENCE AND TERMS OF THIS AWARD AGREEMENT (INCLUDING
THE PERFORMANCE GOALS SET FORTH ON EXHIBIT A), EXCEPT TO YOUR IMMEDIATE FAMILY
AND YOUR FINANCIAL AND LEGAL ADVISORS, OR AS MAY BE REQUIRED BY LAW OR ORDERED
BY A COURT WITH VALID JURISDICTION OVER SUCH MATTER.  YOU FURTHER AGREE THAT ANY
DISCLOSURE TO YOUR IMMEDIATE FAMILY AND YOUR FINANCIAL AND LEGAL ADVISORS WILL
ONLY BE MADE AFTER SUCH INDIVIDUALS OR ENTITIES ACKNOWLEDGE AND AGREE TO
MAINTAIN THE CONFIDENTIALITY OF THIS AWARD AGREEMENT AND ITS TERMS.


SECTION 13.  APPLICABLE LAW.  THE VALIDITY, CONSTRUCTION, INTERPRETATION AND
EFFECT OF THIS AWARD AGREEMENT SHALL BE GOVERNED BY AND DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PROVISIONS THEREOF.


SECTION 14.  NOTICE.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AWARD AGREEMENT SHALL
BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED BY HAND
OR OVERNIGHT COURIER OR THREE BUSINESS DAYS AFTER THEY HAVE BEEN MAILED BY U.S.
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE
OTHER PARTY AS SET FORTH BELOW:

If to the Company:

Asbury Automotive Group, Inc.
622 Third Avenue
New York, NY 10017
Attention: General Counsel



If to you:

At the then-current address shown on the
payroll of the Company

 

The Company and you may change the address to which notices under this Award
Agreement shall be sent by providing written notice to the other in the manner
specified above.  Notwithstanding the above, the Company and its Affiliates may
provide notice to you by email or other electronic means to which you have
regular access.


SECTION 15.  HEADINGS.  HEADINGS ARE GIVEN TO THE SECTIONS AND SUBSECTIONS OF
THIS AWARD AGREEMENT SOLELY AS A CONVENIENCE TO FACILITATE REFERENCE.  SUCH
HEADINGS SHALL NOT BE DEEMED IN ANY WAY MATERIAL OR RELEVANT TO THE CONSTRUCTION
OR INTERPRETATION OF THIS AWARD AGREEMENT, THE PLAN OR ANY PROVISION THEREOF.

7


--------------------------------------------------------------------------------




 


SECTION 16.  AMENDMENT OF THIS AWARD AGREEMENT.  THE COMMITTEE MAY WAIVE ANY
CONDITIONS OR RIGHTS UNDER, AMEND ANY TERMS OF, OR ALTER, SUSPEND, DISCONTINUE,
CANCEL OR TERMINATE THIS AWARD AGREEMENT PROSPECTIVELY OR RETROACTIVELY;
PROVIDED, HOWEVER, THAT ANY SUCH WAIVER, AMENDMENT, ALTERATION, SUSPENSION,
DISCONTINUANCE, CANCELLATION OR TERMINATION THAT WOULD MATERIALLY AND ADVERSELY
IMPAIR YOUR RIGHTS UNDER THIS AWARD AGREEMENT SHALL NOT TO THAT EXTENT BE
EFFECTIVE WITHOUT YOUR CONSENT (IT BEING UNDERSTOOD, NOTWITHSTANDING THE
FOREGOING PROVISO, THAT THIS AWARD AGREEMENT AND PERFORMANCE AWARDS SHALL BE
SUBJECT TO THE PROVISIONS OF SECTIONS 6(G)(V) (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH ADJUSTMENTS TO THE NUMBER OR IDENTITY OF PEER COMPANIES), 7(A)
AND 7(C) (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ADJUSTMENTS TO THE
NUMBER OR KINDS OF SHARES, SECURITY OR OTHER PROPERTY SUBJECT TO THIS AWARD
AGREEMENT) OF THE PLAN).


SECTION 17.  COUNTERPARTS.  THIS AWARD AGREEMENT MAY BE SIGNED IN COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES
THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

ASBURY AUTOMOTIVE GROUP, INC.,

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

{NAME},

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8


--------------------------------------------------------------------------------




 

EXHIBIT A

Performance Goals with Respect to the Performance Awards for the Performance
Period from January 1, 2006 through December 31, 2008

Points Achieved

 

0-4.9

 

5-6.9

 

7-8.9

 

9-10.9

 

11-13.9

 

14-15.4

 

15.5-16.9

 

17-18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

% of Standard Award

 

0%

 

40%

 

60%

 

80%

 

100%

 

125%

 

150%

 

180%

 

 

 

 

 

 

 

 

 

 

Target

 

 

 

 

 

 

 

 

Point Scoring

Metric

 

Description

 

Point Allocation

 

Measurement

New Vehicle Retail Revenue Same Store

 

Percent increase in same —store new vehicle retail revenue vs. other public
consolidators

 

Annually

Top 3 out of 6 = 1 point

 

Sum of the points awarded
in each of the 3 years

 

 

 

 

 

 

 

Used Vehicle Retail Revenue Same Store

 

Percent increase in same — store used vehicle retail revenue vs. other public
consolidators

 

Annually

Top 3 out of 6 = 1 point

 

Sum of the points awarded in each of the 3 years

 

 

 

 

 

 

 

Platform Same Store F&I PVR

 

Percent growth in platform PVR

 

Annually

Below 2% = 0 points
>2%, <3.5% = 0.5 points
>3.5% = 1 point

 

The greater of the sum of the points awarded in each of the 3 years OR points
that would have been awarded each year based on compounded annual growth over
the 3 years

 

 

 

 

 

 

 

Fixed Operations Gross Profit Same Store

 

Percent growth in same — store fixed operations gross profit

 

Annually

Below 3% = 0 points
>3%, <4% = 0.5 points
>4%, <5% = 1 point
>5% = 1.5 points

 

The greater of the sum of the points awarded in each of the 3 years OR points
that would have been awarded each year based on compounded annual growth over
the 3 years.

 

 

 

 

 

 

 

EPS Growth

 

Year-over-year percentage growth in EPS from continuing operations

 

Average annual growth rate Below 0% = -2 points
>0%, <4% = 0 points
>4%, <7% = 1.5 points
>7%, <9.5% = 3 points
>9.5% = 4.5 points

 

Average annual growth of income from continuing operations over the three year
period.

 

9


--------------------------------------------------------------------------------